Citation Nr: 1439087	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-27 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether an overpayment of VA compensation benefits in the amount of $10,091.10 was validity created.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from June 1970 to October 1972 and from September 1974 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which implemented a proposal to remove the Veteran's son from his compensation award, resulting in an overpayment of benefits.

In December 2009, the Veteran and his spouse testified at a personal hearing before a Decision Review Officer (DRO) at the RO.  A transcript has been associated with the claims file.

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with the instant appeal.  A review of the documents in Virtual VA reveals various adjuratory documents, including a July 2005 notification letter informing the Veteran that his disability compensation award had been amended.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file contains no documents that this time.


FINDINGS OF FACT

1.  The Veteran received dependency benefits for his son for the period from August 22, 2005 until December 1, 2008.

2.  The Veteran's son received Dependents' Educational Assistance (Chapter 35) benefits from August 22, 2005 until December 1, 2008.

3.  In January 2010, the RO removed the Veteran's son from his VA disability compensation award, resulting in an overpayment of benefits in the amount of $10,091.10.  

4.  The concurrent payment of a dependency allowance as part of the Veteran's VA compensation benefits and the payment of DEA benefits to the Veteran's son were not based solely on administrative error by VA.
 

CONCLUSION OF LAW

The creation of an overpayment of VA compensation benefits caused by the concurrent payment of a dependency allowance as part of a Veteran's disability compensation benefits and educational assistance under Chapter 35 in the amount of $10,091.10, was proper.  38 U.S.C.A. §§ 1115, 1135, 3562 (West 2002); 38 C.F.R. §§ 3.700, 3.707, 21.3023 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). 
To implement the provisions of the law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).   However, the VCAA duties to notify and to assist do not apply to the claim for relief under Chapter 53 of Title 38 of the United States Code, pertaining to waiver of recovery of overpayments, which includes the validity of the debt.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) (challenging validity of debt); see Reyes v. Nicholson, 21 Vet. App. 370 (2007) (the notice provisions of 38 U.S.C. § 5103(a) do not apply to chapter 53 proceedings (special provisions for the waiver of recovery of overpayments)).   Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004). 

In December 2009, the Veteran was provided an opportunity to set forth his contentions during the hearing before a DRO.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  23 Vet. App. 488 (2010). 

Here, during the December 2009 hearing, the DRO noted the issue on appeal.  Also, information was solicited regarding the circumstances in which the Veteran incurred the debt at issue, as well as his contentions that such debt was incurred as a result of VA's administrative error.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. Id. at 497.  Furthermore, the hearing discussion did not reveal any additional, outstanding evidence that had been overlooked.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The Veteran has challenged the validity or creation of the debt in the amount of $10,091.10.  Specifically, he asserts that he informed VA of his son's educational status as requested and that the creation of the debt was administrative error on the part of VA.  Further, he asserts that it was VA's duty to remove the Veteran's son from his disability compensation award when his son was awarded DEA benefits.

For purposes of educational assistance benefits under Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) the Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.   38 U.S.C.A. §§ 3501, 3510, 3512; 38 C.F.R.             §§ 3.807(a), 21.3021, 21.3030, 21.3040, 21.3041.

The payment of both a dependency allowance as part of a Veteran's disability compensation benefits, and educational assistance under Chapter 35, constitutes a duplication of benefits that is strictly prohibited after the child has elected to receive the latter benefit.  See 38 U.S.C.A. § 3562; 38 C.F.R. §§ 3.667(f), 3.707, 21.3023.  Once an election to receive DEA benefits is received, it is final once the eligible child commences an educational program.  38 C.F.R. § 21.3023(c)(1).   

In an October 2003 rating decision, of which the Veteran was notified in a November 2003 letter, entitlement to DEA benefits was established as of September 29, 2003.

In a July 2005 letter, the Veteran was informed that he received additional benefits for his spouse and children, and that payments for his son would continue until June 1, 2009, due to his school attendance.  He was also instructed to immediately inform VA if there was any change in the number or status of his dependents.

In April 2006, the Veteran submitted a completed Certification of School Attendance or Termination (VA Form 21-8960) in which he indicated that his son was enrolled in school and that he was expected to graduate in May 2009.  He also identified the name of the last school his son attended as a high school and indicated that his son had not attended any other school this year.

In April 2007, the Veteran submitted a completed VA Form 21-8960 in which he indicated that his son was enrolled in school and that he was expected to graduate in June 2009.  The name of the last school the Veteran's son attended was listed as a college.

In April 2008, the Veteran submitted a completed VA Form 21-8960 in which he indicated that his son was enrolled in school and that he was expected to graduate in May 2010.  The name of the school the Veteran's son last attended was listed as the same college as identified in the April 2007 VA Form 21-8960.

During a December 2009 DRO hearing, the Veteran testified that he understood that he was not entitled to receive dependency benefits for his son as his son was in receipt of DEA benefits.  He further asserted that VA committed administrative error by not removing his son from his compensation award while simultaneously awarding DEA benefits to his son.

An undated Chapter 35 Educational Benefits award print-out indicates that the Veteran's son received DEA benefits beginning on August 22, 2005.

The evidence confirms that the Veteran was in receipt of a monthly dependency allowance for his son for the period from August 22, 2005 to December 1, 2008.  The evidence also confirms that an award of DEA benefits on behalf of the Veteran's son was made beginning on August 22, 2005.  Such award resulted in a duplication of benefits (the Veteran's disability compensation benefits and his son's DEA Chapter 35 benefits), which created an overpayment in the amount of $10,091.10.

In order for the Board to determine that the overpayment was not properly created, it must be established that the Veteran was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the Veteran being erroneously paid benefits.  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his failure to act must have contributed to payment pursuant to the erroneous award. 38 U.S.C.A. § 5112(b) (9),(10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

The Court noted that, "when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000).

As it is clear that the Veteran was not entitled to this additional dependency compensation, it must be shown that the overpayment was the result of sole VA error in order to declare the debt invalid.  As noted, sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his failure to act must have contributed to payment pursuant to the erroneous award.

The Board notes that, when he was awarded entitlement to a total disability rating based upon individual unemployability and basic eligibility to DEA benefits in the October 2003 rating decision, the Veteran was also provided VA pamphlet 22-73-3, "Summary of Education Benefits."  This pamphlet included information indicating he could not continue receiving an additional allowance for a dependent once the dependent elected to receive DEA benefits.  Moreover, the July 2005 letter specifically instructed him to immediately inform VA if there was any change in the number or status of his dependents.  Furthermore, the VA Forms 21-8960 that the Veteran completed in April 2006, April 2007, and April 2008 specifically indicated that the student should sign the form if he or she was receiving benefits in his or her own right; otherwise, the parent, guardian, or custodian should sign it.  While the Veteran's son was receiving DEA benefits at the time each form was completed, the Veteran still signed the forms.  Therefore, the Board finds that the Veteran had been informed that he could not continue receiving an additional allowance for a dependent once the dependent elected to receive DEA benefits, and was advised that he should inform VA if there was any change in his dependency status.  Thus, the record indicates the Veteran knew or, at the very least, should have known that he should not have continued receiving such dependency compensation after August 22, 2005, when his son entered college and obtained DEA benefits.  Thus, the debt was not the culmination of actions or inactions wholly attributable to VA. Accordingly, it is not solely the result of VA administrative error.  38 U.S.C.A. 
§ 5112 (b)(10); 38 C.F.R. § 3.500(b)(2).

In sum, the Veteran was not entitled to receive additional dependency compensation benefits for his son while his son was simultaneously in receipt of DEA benefits under U.S.C.A. § 3562 and 38 C.F.R. § 21.3023(a)(1).  VA applied the law in a correct manner and the overpayment was not solely the result of administrative error.  Thus, the debt in the amount of $10,091.10 is valid.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An overpayment of VA compensation benefits in the amount of $10,091.10 was validly created; the appeal is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


